Citation Nr: 1703780	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  16-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD) with depressive features.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD with depressive features.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2013, the RO granted service connection for PTSD with depressive features and assigned an initial 30 percent rating.  In August 2015, the RO denied entitlement to a TDIU and service connection for erectile dysfunction.
 
In October 2016, the Board granted the Veteran's motion for an additional 90-day period of time to submit additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
Finally, the Board notes that additional treatment records and lay statements have been uploaded to the Veteran's electronic file since the issuance of the last April 2016 statements of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a December 2016 letter.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for erectile dysfunction is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive features has manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, loss of interest, hopelessness, avoidant behaviors, feeling detached or estranged from others, suicidal and homicidal ideation, sleep impairment, nightmares, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, impaired short-term memory, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for the service-connected PTSD with depressive features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the claims for increase and a TDIU, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also provided VA examinations in September 2011, August 2014, and August 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues on appeal has been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating Claim

The Veteran seeks a higher rating in excess for PTSD with depressive features.

The Veteran's disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2016).

Under Diagnostic Code 9411, a 30 percent rating is warranted if evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Veteran initially sought VA mental health treatment in late 2004.  He presented with intermittent symptoms of depressed mood, sleep impairment, nightmares, avoidant behaviors, feeling detached or estranged from others, irritability, hypervigilance, exaggerated startle response, difficulty concentrating and loss of interest.  See VA treatment record (September 7, 2004); Statement (November 30, 2004).  He reported verbally snapping at others and feeling like he needs to defend himself.  He denied any suicidal or violent ideation.  A treatment provider noted that the symptoms were mild and resulted in social and occupational difficulty.  A GAF of 60 was assigned.  See VA treatment records (September 7, 2004).

Treatment records throughout 2005, 2006, and 2007 show that while the Veteran "improved greatly since beginning treatment," his symptoms continued to wax and wane, resulting in mild distress, to include suicidal ideation without plan or intent.  See, e.g., VA treatment records (May 25, 2005; June 12, 2006).

During a September 2011 VA examination, the Veteran reported a mild to moderate continuation of the previously reported symptoms with the addition of mild, short-term memory loss.  He also reported that after he returned home from Vietnam, he had to take his wife to the hospital for injuries he inflicted; that he was too physical with his sons, once shooting at a son as he fled the house during an altercation; and that he threatened his neighbor with a gun after verbal arguments reached a crescendo.  Subsequent records indicate that the altercation with his neighbor occurred prior to 1978 and that he has not harmed his wife since 1979.  See VA treatment record (December 14, 2011); Statement (June 22, 2016).  The Veteran reported that his current relationship with his wife is good, but that his relationship with his sons remains strained.  He also noted that he enjoys fishing with his friends and visiting hardware shops, but otherwise does not like to be around people.  He reported that isolation and dreary weather, which thwarts his fishing, exacerbate his depression and feelings of hopelessness.  He further noted that he took early retirement in 1999 as a result of conflicts with his supervisors.  He also "endorsed past thoughts of death and suicidal ideation with plan and intent (i.e. shooting himself)," but explained "that he has not attempted suicide . . . and denied current and recent suicidal ideation, plan, and intent."  The Veteran reported that he experiences "a constant heaviness" and "lost his sense of joy" but overall feels that he is "functioning pretty good."  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A GAF of 60 was assigned.

In December 2011, the Veteran's attorney representative asserted that the Veteran's symptoms align with those of "gross impairment in thought processes,' "grossly inappropriate behavior, and 'persistent danger of hurting others" contemplated in the criteria for a 100 percent schedular rating.

A December 14, 2011, VA treatment record shows that the Veteran reported a good relationship with his children, that he experienced "minimal psychological distress," and that a GAF of 65 was assigned.

Since 2012, the Veteran reported increased anxiety, and GAF scores of 40 and 45 have been assigned.  See VA treatment records (December 21, 2011; April 4, 2012; August 1, 2012).  He has nonetheless remained active in his church and denied ever trying to hurt himself or others, reported hope for the future, and reported some social and occupational difficulty due to occasional thoughts that he would be better off dead or hurting himself in some way.  See VA treatment records (January 18, 2013; November 20, 2013).  Mental status examinations have been normal aside from depressed mood.  See, e.g., VA treatment record (July 23, 2014).

During an August 2014 VA examination, the Veteran reported a continuation of the previously reported symptoms, including intermittent suicidal ideation.  The examiner noted that records show temporary exacerbations but no signs of sustained and significant symptom worsening.  The Veteran reported that he continued a good relationship with his wife, but that he is easily frustrated by his sons.  He also reported little socialization beyond occasional fishing ventures with his best friend and dinner dates with his wife.

During an August 2015 VA examination, the Veteran reported a moderate continuation of the previously reported symptoms.  He also reported that he still lives with his wife of 51 years and continues strained relationships with his sons.  He further reported that he spends most of his time fishing, occasionally with his best friend, and that he does not get along with people, but makes and sells fishing lures and used to cut his neighbor's grass before he was physically precluded from doing so.  The examiner noted that if the Veteran were employed in physical or sedentary work, his PTSD may cause the following problems:  difficulty interacting effectively with supervisors, co-workers, and customers due to irritability and strong tendencies to isolate; reduced performance due to attention and short-term memory deficits; and difficulty in workplaces with significant noise due to anxiety.  The examiner concluded that the Veteran's PTSD with depressive features causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Since the August 2015 VA examination, treatment records show that the Veteran has been doing "alright" despite the continuation of symptoms.  See, e.g., VA treatment records (October 29, 2015; September 13, 2016).

In November 2015, a VA psychologist indicated that the Veteran's symptoms appeal to cause significant difficulties in social and vocational settings.

In December 2016, following an interview with the Veteran and review of his medical records, a private psychologist stated that the Veteran's PTSD has rendered him unemployable since he left his job in 2000.  The psychologist provided the following explanation:

There is no occupational setting that allows for the type of behaviors, symptoms, and actions that define [the Veteran]'s day-to-day life. . . . It is indeed true that pharmacological management and psychotherapy have helped [the Veteran] on occasion and for short periods, but their capacity to stabilize him is limited to extremely minimalistic stressful situations.  Even interactions with his wife that don't go smoothly lead to [the Veteran] immediately experiencing an escalated level of anger and needing to remove himself from the situation. . . .  His unemployability is without question, as [his] behaviors cannot be managed in any workplace.

Psychological evaluation (December 14, 2016).  The psychologist reported that the interview revealed persistent suicidal ideation and intermittent homicidal ideation:  noting that the Veteran would be capable of hurting someone if pushed.

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood, loss of interest, hopelessness, avoidant behaviors, feeling detached or estranged from others, suicidal and homicidal ideation, sleep impairment, nightmares, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, short-term memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these symptoms have resulted, at worst, in occupational and social impairment with impairment in most areas.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's irritability, mood, impaired judgement, difficulty with relationships, and arousal symptoms are similar to danger of hurting self or others and inappropriate behavior associated with a 100 percent rating.  However, a 100 percent rating contemplates total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 100 percent rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has depression, and because the 70 percent level contemplates depression does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of depression.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating.  Specifically, while the Veteran's symptoms result in total occupational impairment, they do not result in total social impairment.  Significantly, a 100 percent rating requires both total social and occupational impairment.  The Board acknowledges that the Veteran has experienced serious social impairment; however, he has maintained, albeit often strained, relationships with family and some friends throughout the appeal period.  Moreover, the record shows that the Veteran has been cooperative and communicated with private and VA and private clinicians.  Indeed, while the Veteran prefers to isolate himself, suffers suicidal and homicidal ideation, and manifests unprovoked irritability, he has remained married to his wife for over 51 years, remained active in his church, and enjoys fishing and occasionally does so with his best friend.  Thus, even though his relationships are strained, his symptoms are not so severe as to result total social impairment.  Additionally, even though he suffers from anxiety, exaggerated startle response, impulse impairment, and difficulty interfacing with the public, he has been able to go to restaurants with his wife, visit large hardware stores, mow his neighbor's lawns, and make and sell fishing lures.  See VA examination (September 2011; August 2014; August 2015).  This evidence shows that his symptoms are not so severe as to place him or others in persistent danger.  Significantly, the Board acknowledges that the Veteran has made several reports of suicidal ideation, to even, one occasion, include a persistent suicidal and intermittent homicidal ideation and that he threatened a neighbor with a gun, shot at his son, and beat wife in the late 1970s.  See, e.g., VA examination (September 2011) (reporting "past thoughts" . . . denying any current plan or intent); Private psychological evaluation (December 2016).  That said, the Board also acknowledges that the evidence affirmatively shows that the Veteran has not harmed himself or other during the pendency of the appeal and that he has consistently told VA clinicians that he has not had any active plan or intent to cause harm throughout the pendency of the appeal.  See, e.g., VA treatment records (September 7, 2004; June 12, 2006; December 14, 2011; April 4, 2012; January 18, 2013; July 23, 2014; March 3, 2015; March 10, 2016).  The intermittent frequency of such ideation and absence of actual violence is incongruent with the persistent danger to self-contemplated by the 100 percent disability rating.  

Finally, none of the other symptoms characteristic of a 100 percent rating have been present during the appellate period-gross impairment of thought process or communication, grossly inappropriate behavior, inability to perform activities of daily living, or disorientation to time or place.  38 C.F.R. § 4.130.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected PTSD with depressive features is manifested by signs and symptoms such as depressed mood, loss of interest, hopelessness, avoidant behaviors, feeling detached or estranged from others, suicidal and homicidal ideation, sleep impairment, nightmares, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, short-term memory loss, and difficulty in establishing and maintaining effective work and social relationships.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD with depressive features.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that an initial rating in excess of 70 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for an initial rating in excess of 70 percent for the Veteran's PTSD with depressive features, and such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  TDIU

The Veteran contends that the severity of his service-connected PTSD with depressive disorder, his only service-connected disability, prevents him from obtaining and maintaining gainful employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

For the entire appeal period, the Veteran has been service-connected for PTSD with depressive features, which, as a result of this decision, has been rated as 70 percent disabling.  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The Veteran opted for early retirement in 1999 due to conflicts with his supervisors.  See, e.g., VA examination (September 2011).  He has since been unemployed.

The lay and medical evidence shows that the Veteran's service-connected PTSD with depressive features causes depressed mood, loss of interest, hopelessness, avoidant behaviors, feeling detached or estranged from others, suicidal and homicidal ideation, sleep impairment, nightmares, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, short-term memory, and difficulty in establishing and maintaining effective work and social relationships.

In August 2015, a VA examiner opined that the Veteran may have problems interacting effectively with supervisors, co-workers, and customers due to irritability and strong tendencies to isolate; reduced performance due to attention and short-term memory deficits; and difficulty in workplaces with significant noise due to anxiety.

In December 2016, a private psychologist stated that the Veteran's PTSD has rendered him unemployable since he left his job in 2000:  explaining that "[t]here is no occupational setting that allows for the type of behaviors, symptoms, and actions that define [the Veteran]'s day-to-day life."  Psychological evaluation (December 14, 2016).  

In light of such social and occupational limitations, the Board finds that the Veteran is unable to secure or follow substantially gainful occupation.  Indeed, while the Veteran possesses an Associate's degree in business, his tendency to isolate and irritability stifle his interpersonal communication, and thus, diminish his ability to leverage his educational experience.  Similarly, these symptoms impair his ability to call on his occupation experience in food service.  The Veteran's exaggerated startle response and difficulty with situations that remind him of combat preclude him from continuing a carrier as an explosives operator.  Finally, the Veteran lacks competitive occupational skills as he has been out of the work force since 2000.  As such, the Board concludes that the service-connected PTSD alone is of sufficient severity to produce unemployability, particularly in light of his level of education and previous work experience.  As such, a TDIU is not warranted.


ORDER

An initial 70 percent rating for PTSD with depressive features is granted, subject to the laws and regulations governing payment of monetary benefits.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.




REMAND

The Veteran seeks service connection for erectile dysfunction, which he relates to his PTSD and its required medications.  His attorney has cited studies from WebMD and the Mayo Clinic, which state that mental health conditions such as depression and anxiety can cause or aggravate erectile dysfunction.  See Brief (December 2016).

In August 2015, a VA examiner opined that the Veteran's erectile dysfunction is less likely than not incurred in or caused by the claimed in-service injury, event, or illness or service-connected PTSD.  The rationale was that as the Veteran has had a good response to oral medication for erectile dysfunction, a normal Testosterone level, and is well-managed with psychiatric medications and group and individual therapy.  The examiner further opined that the Veteran's decreased libido is most likely related to his age.  The Board finds that an addendum opinion is needed to address whether medication for the Veteran's service-connected PTSD causes or aggravates his erectile dysfunction as well as whether his PTSD itself aggravates his erectile dysfunction.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The clinician is to opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD, to include any required medications, causes or aggravates his current erectile dysfunction.  The examiner must separately address theories of causation and aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is to specifically address the Mayo Clinic and WebMD studies cited in the Veteran's December 2016 brief.

The examiner's report must include a complete rationale for all opinions expressed.

2.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


